DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 3/9/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,469,851 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art Okada et al (US 2007/0025444) discloses calculating luminance pixel motion data of received frames based on luminance region of interest (Fig.4C, [0098], and [0102]-[0103] the global motion vector calculation unit 68 obtains GMV2 212; it is well known that mv predictor is used only for luma mv prediction) and updating the luminance pixel motion data of the received frames to include a larger area to be included in the region of interest (Fig.4C, [0097], and [0103] local motion vector difference ΔLMV is calculated for GMV1 and GMV2 are calculated and the adjusted pixel motion data includes GMV1 and GMV). 
Kim et al (US 2006/0013308) teaches deriving chrominance pixel motion data from luminance pixel motion data ([0053] outputting 4:2:0 format color image by adding Y component output from the luminance decoder to the 4:2:0 chrominance component) and creating a hybrid image based on the luma and chroma components. Further, converting grayscale to binary luminance data and posterizing chrominance motion data are well known in the art. 
However, there is no motivation to combine the prior arts above to adjust luminance pixel motion data based on the luminance pixel motion data of each GOP and of each frame let alone perform the same adjusting step for chrominance data. 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOON KWON whose telephone number is (571)272-6693.  The examiner can normally be reached on 7 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie J Atala can be reached on (571) 272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOON . KWON
Examiner
Art Unit 2486



/JOON KWON/               Examiner, Art Unit 2486